PER CURIAM.
We think there was a question of fact as to whether the person writing the letter was an agent of the decedent gad authorized to make a lease of the property for her, which was fairly submitted to the jury, and its verdict should not be disturbed. It follows that the determination of the Appellate Term, reversing the order denying a motion for a new trial and dismissing the complaint, should be reversed with costs in this court and in the Appellate `term, and the order of the City Court affirmed.